


Exhibit 10.19

STOCK SUBSCRIPTION AGREEMENT

        This Stock Subscription Agreement (this "Agreement") is entered into as
of January 2, 2003 by and between Alliance Imaging, Inc., a Delaware corporation
(the "Company") and Paul S. Viviano (the "Purchaser") (being hereinafter
collectively referred to as the "Parties").

RECITALS

        For purposes of this Agreement, "Subsidiary," with respect to any
entity, shall mean any corporation (or other entity) in an unbroken chain of
entities beginning with such corporation (or entity) if each of the entities, or
group of commonly controlled entities, other than the last entity in the
unbroken chain, then owns stock (or other equity interest) possessing 50% or
more of the total combined voting power of all classes of equity in one of the
other entities in such chain; "Affiliate" shall mean, with respect to any
Person, a Person directly or indirectly controlling, controlled by, or under
common control with, such Person, and with respect to the Company, also any
entity designated by the Board of Directors of the Company in which the Company
or one of its Affiliates has an interest, and, with respect to Kohlberg Kravis
Roberts & Co., L.P. ("KKR"), also any Affiliate of any partner of KKR; "Person"
shall mean an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature; and
"control" shall have the meaning given such term under Rule 405 of the
Securities Act of 1933 (the "Securities Act").

        The Company has agreed to sell to the Purchaser, and the Purchaser
desires to purchase 43,643 shares of Common Stock (the "Purchase Stock") at a
price per share of $5.27. The purchase of the Purchase Stock will be made on
January 2, 2003 (the "Purchase Date"), unless the Company shall notify the
Purchaser that the Purchase Date has been extended, in which case the Purchase
Date shall be the date specified in such notice.

AGREEMENT

        To implement the foregoing and in consideration of the mutual agreements
contained herein, the Parties agree as follows:

1.    Purchase of Stock.

        (a)  On the Purchase Date the Purchaser hereby subscribes for and shall
purchase, and the Company will sell to the Purchaser, the Purchase Stock at a
purchase price of $5.27 per share (the "Price Per Share") subject to the terms
and conditions hereinafter set forth. The Company shall have no obligation to
sell any Purchase Stock to any person who (i) is a resident or citizen of a
state or other jurisdiction in which the sale of the Purchase Stock to him would
constitute a violation of the securities or "blue sky" laws of such jurisdiction
(provided that the Company shall take all reasonable ministerial actions under
such laws to avoid any such violation) or (ii) is not an employee of the Company
or one of its Subsidiaries on the Purchase Date.

        (b)  On the Purchase Date, in consideration of receipt of the Price Per
Share, the Company will deliver to the Purchaser a certificate, registered in
the Purchaser's name, for the Purchase Stock.

2.    The Purchaser's Representations and Warranties.

        (a)  The Purchaser hereby represents and warrants that he is acquiring
the Purchase Stock for investment for his own account and not with a view to, or
for resale in connection with, the distribution or other disposition thereof.
The Purchaser agrees and acknowledges that he will not, directly or indirectly,
offer, transfer, sell, assign, pledge, hypothecate or otherwise dispose of any
shares of Stock (any such act sometimes referred to herein as a "Transfer,"
whether voluntary or involuntary) unless such Transfer complies with the terms
and conditions of this Agreement and the Stockholder's Agreement by and among
the Purchaser, the Company and Viewer Holdings LLC, dated as of

--------------------------------------------------------------------------------


January 2, 2003 (the "Stockholder's Agreement") and (i) the Transfer is pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, or the rules and regulations in effect thereunder (the "Securities
Act") or (ii) (A) counsel for the Purchaser (which counsel shall be acceptable
to the Company) shall have furnished the Company with an opinion, satisfactory
in form and substance to the Company, that no such registration is required
because of the availability of an exemption from registration under the
Securities Act and (B) if the Purchaser is a citizen or resident of any country
other than the United States, or the Purchaser desires to effect any Transfer in
any such country, counsel for the Purchaser (which counsel shall be acceptable
to the Company) shall have furnished the Company with an opinion or other advice
satisfactory in form and substance to the Company to the effect that such
Transfer will comply with the securities laws of such jurisdiction.
Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following Transfers are deemed to be in compliance with this Agreement and
no opinion of counsel is required in connection therewith: (x) a Transfer made
pursuant to Section 5, 6, 8 or 9 of the Stockholder's Agreement, (y) a Transfer
upon the death of the Purchaser to his executors, administrators, testamentary
trustees, legatees or beneficiaries (the "Purchaser's Estate") or a Transfer to
the executors, administrators, testamentary trustees, legatees or beneficiaries
of a person who has become a holder of Stock in accordance with the terms of
this Agreement, provided that it is expressly understood that any such
transferee shall be bound by the provisions of the Stockholder's Agreement and
(z) a Transfer made after the Purchase Date in compliance with the federal
securities laws to a trust or custodianship the beneficiaries of which may
include only the Purchaser, his spouse or his lineal descendants (which term
shall include adoptive as well as biological descendants) (the "Purchaser's
Trust") or a Transfer made after the third anniversary of the Purchase Date to
such a trust by a person who has become a holder of Stock in accordance with the
terms of the Stockholder's Agreement, provided that such Transfer is made
expressly subject to the Stockholder's Agreement and that the transferee agrees
in writing to be bound by the terms and conditions thereof.

        (b)  The certificate (or certificates) representing the Stock shall bear
the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE STOCKHOLDER'S AGREEMENT DATED AS OF JANUARY 2, 2003 BY AND
AMONG ALLIANCE IMAGING, INC. (THE "COMPANY"), THE PURCHASER NAMED ON THE FACE
HEREOF AND VIEWER HOLDINGS, L.L.C. (A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY). EXCEPT AS OTHERWISE PROVIDED IN SUCH AGREEMENT, NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR (B) IF (I) THE COMPANY HAS BEEN FURNISHED WITH A SATISFACTORY
OPINION OF COUNSEL FOR THE HOLDER THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF
THE ACT OR THE RULES AND REGULATIONS IN EFFECT THEREUNDER, AND IN COMPLIANCE
WITH APPLICABLE PROVISIONS OF STATE SECURITIES LAWS, AND (II) IF THE HOLDER IS A
CITIZEN OR RESIDENT OF ANY COUNTRY OTHER THAN THE UNITED STATES, OR THE HOLDER
DESIRES TO EFFECT ANY SUCH TRANSACTION IN ANY SUCH COUNTRY, THE COMPANY HAS BEEN
FURNISHED WITH A SATISFACTORY OPINION OR OTHER ADVICE OF COUNSEL FOR THE HOLDER
THAT SUCH TRANSACTION WILL NOT VIOLATE THE LAWS OF SUCH COUNTRY."

2

--------------------------------------------------------------------------------



        (c)  The Purchaser acknowledges that he has been advised that (i) the
Stock has not been registered under the Securities Act, (ii) the Stock must be
held indefinitely and the Purchaser must continue to bear the economic risk of
the investment in the Stock unless it is subsequently registered under the
Securities Act or an exemption from registration is available, (iii) it is not
anticipated that there will be any public market for the Stock, (iv) an
exemption from registration under Rule 144 promulgated under the Securities Act
is not currently available with respect to the sales of any securities of the
Company, and the Company has made no covenant to make such an exemption
available (except as provided in Section 11(b) hereof), (v) when and if shares
of Stock may be disposed of without registration in reliance on Rule 144, such
disposition can be made only in limited amounts in accordance with the terms and
conditions of such Rule, (vi) if the Rule 144 exemption is not available, public
sale without registration will require compliance with some other exemption
under the Securities Act, (vii) a restrictive legend in the form heretofore set
forth shall be placed on the certificates representing the Stock, and (viii) a
notation shall be made in the appropriate records of the Company indicating that
the Stock is subject to restrictions on transfer and, if the Company should at
some time in the future engage the services of a stock transfer agent,
appropriate stop transfer restrictions will be issued to such transfer agent
with respect to the Stock.

        (d)  If any shares of Stock are to be disposed of in accordance with
Rule 144 under the Securities Act or otherwise, the Purchaser shall promptly
notify the Company of such intended disposition and shall deliver to the Company
at or prior to the time of such disposition such documentation as the Company
may reasonably request in connection with such sale, and, in the case of a
disposition pursuant to Rule 144, shall deliver to the Company an executed copy
of any notice on Form 144 required to be filed with the Securities and Exchange
Commission.

        (e)  The Purchaser agrees that, if any shares of the Common Stock (or
securities convertible into or exchangeable for Common Stock) of the Company are
offered to the public pursuant to an effective registration statement under the
Securities Act, the Purchaser will not effect any public sale or distribution of
any shares of Stock not covered by such registration statement within 7 days
prior to, or within 180 days after, the effective date of such registration
statement, unless otherwise agreed to in writing by the Company.

        (f)    The Purchaser represents and warrants that (i) he has received
and reviewed the public Securities and Exchange Commission filings, including
all amendments and supplements thereto (ii) he has been given the opportunity to
obtain any additional information or documents and to ask questions and receive
answers about such documents, the Company and its Subsidiaries and the business
and prospects of the Company and its Subsidiaries which he deems necessary to
evaluate the merits and risks related to his investment in the Stock and he has
relied solely on such information.

        (g)  The Purchaser further represents and warrants that (i) his
financial condition is such that he can afford to bear the economic risk of
holding the Stock for an indefinite period of time and has adequate means for
providing for his current needs and personal contingencies, (ii) he can afford
to suffer a complete loss of his investment in the Stock, (iii) all information
which he has provided to the Company concerning himself and his financial
position is correct and complete as of the date of this Agreement, (iv) he
understands and has taken cognizance of all risk factors related to the purchase
of the Stock, including those set forth in the public documents referred to
above, and (v) his knowledge and experience in financial and business matters
are such that he is capable of evaluating the merits and risks of his purchase
of the Stock as contemplated by this Agreement.

3.    The Company's Representations and Warranties.

        The Company represents and warrants to the Purchaser that (i) this
Agreement has been duly authorized, executed and delivered by the Company and
(ii) the Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable.

3

--------------------------------------------------------------------------------


4.    Notice of Change of Beneficiary.

        Immediately prior to any transfer of Stock to the Purchaser's Trust, the
Purchaser shall provide the Company with a copy of the instruments creating the
Purchaser's Trust and with the identity of the beneficiaries of the Purchaser's
Trust. The Purchaser shall notify the Company immediately prior to any change in
the identity of any beneficiary of the Purchaser's Trust.

5.    Recapitalizations, etc.

        The provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Stock, to any and all shares of capital stock
of the Company or any capital stock, partnership units or any other security
evidencing ownership interests in any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for, or in substitution of the Stock, by
reason of any stock dividend, split, reverse split, combination,
recapitalization, liquidation, reclassification, merger, consolidation or
otherwise.

6.    The Purchaser's Employment by the Company.

        Nothing contained in this Agreement (i) obligates the Company or any
Subsidiary of the Company to employ the Purchaser in any capacity whatsoever or
(ii) prohibits or restricts the Company (or any of its Subsidiaries) from
terminating the employment, if any, of the Purchaser at any time or for any
reason whatsoever, with or without Cause.

7.    State Securities Laws.

        The Company hereby agrees to use its best efforts to comply with all
state securities or "blue sky" laws which might be applicable to the sale of the
Stock and the issuance of the Options to the Purchaser.

8.    Binding Effect.

        The provisions of this Agreement shall be binding upon and accrue to the
benefit of the Parties hereto and their respective heirs, legal representatives,
successors and assigns. In the case of a transferee permitted under Section 2(a)
hereof, such transferee shall be deemed the Purchaser hereunder; provided,
however, that no transferee (including without limitation, transferees referred
to in Section 2(a) hereof) shall derive any rights under this Agreement unless
and until such transferee has delivered to the Company a valid undertaking to
become bound by the terms of the Stockholder's Agreement.

9.    Amendment.

        This Agreement may be amended only by a written instrument signed by the
Parties hereto.

10.    Applicable Law.

        The laws of the state of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement, regardless of the law
that might be applied under principles of conflicts of law. Any suit, action or
proceeding against the Purchaser, with respect to this Agreement, or any
judgment entered by any court in respect of any thereof, may be brought in any
court of competent jurisdiction in the State of Delaware, and the Purchaser
hereby submits to the non-exclusive jurisdiction of such courts for the purpose
of any such suit, action, proceeding or judgment. By the execution and delivery
of this Agreement, the Purchaser appoints the Secretary of the Company, at its
principal office, as his agent upon which process may be served in any such
suit, action or proceeding. Service of process upon such agent, together with
notice of such service given to the Purchaser in the manner provided in
Section 14 hereof, shall be deemed in every respect effective service of process
upon him in any suit, action or proceeding. Nothing herein shall in any way be
deemed to limit the ability of the Company to serve any such writs, process or
summonses in any other manner permitted by applicable

4

--------------------------------------------------------------------------------


law or to obtain jurisdiction over the Purchaser, in such other jurisdictions
and in such manner, as may be permitted by applicable law. The Purchaser hereby
irrevocably waives any objections which he may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware, and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in any
inconvenient forum. No suit, action or proceeding against the Company with
respect to this Agreement may be brought in any court, domestic or foreign, or
before any similar domestic or foreign authority other than in a court of
competent jurisdiction in the State of Delaware, and the Purchaser hereby
irrevocably waives any right which he may otherwise have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. The Company hereby submits to the jurisdiction of such
courts for the purpose of any such suit, action or proceeding.

11.    Assignability of Rights by the Company.

        The Company shall have the right to assign any or all of its rights or
obligations.

12.    Limited Liability of Members of Acquisition.

        Notwithstanding any other provision of this Agreement, no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement or any of the transactions contemplated hereby shall be had against
any current or future director, officer, employee, general or limited partner or
member, of KKR, or any of the foregoing, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any current or future officer, agent or employee of, or
any current or future member of KKR or any current or future director, officer,
employee, general or limited partner, member, assignee or affiliate of any of
the foregoing, as such for any obligation of KKR under this Agreement or any
documents or instruments delivered in connection with this Agreement or any of
the transactions contemplated hereby or for any claim based on, in respect of or
by reason of such obligations or their creation.

13.    Miscellaneous.

        In this Agreement (i) all references to "dollars" or "$" are to United
States dollars and (ii) the word "or" is not exclusive. If any provision of this
Agreement shall be declared illegal, void or unenforceable by any court of
competent jurisdiction, the other provisions shall not be affected, but shall
remain in full force and effect.

14.    Notices.

        All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered by hand
(whether by overnight courier or otherwise) or sent by registered or certified
mail, return receipt requested, postage prepaid, to the Party to whom it is
directed:

        (a)  If to the Company, to it at the following address:

Alliance Imaging, Inc.
1900 S. State College Blvd., Ste. 600
Anaheim, CA 92806

Attention: General Counsel

5

--------------------------------------------------------------------------------



        (b)  If to the Purchaser, to him at his most recent address as reflected
in the Company's records, or at such other address as the Party shall have
specified by notice in writing to the other Parties in accordance with this
Section 14.

[signature page follows]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Stock Subscription
Agreement as of the date first above written.

    ALLIANCE IMAGING, INC.
 
 
By:
/s/  RUSSELL D. PHILLIPS, JR.      

--------------------------------------------------------------------------------

    Its: Executive Vice President
General Counsel and Secretary
 
 
THE PURCHASER
 
 
/s/  PAUL S. VIVIANO      

--------------------------------------------------------------------------------

Paul S. Viviano

7

--------------------------------------------------------------------------------
